In a proceeding pursuant to article 78 of the *694Civil Practice Act, to set aside the decision of the Zoning Board of Appeals of the Town of Huntington denying petitioner’s application for a special exception permit in a business use district whereby a parcel of real property could be used for a two-bay gasoline service station, the members of said Zoning Board appeal from an order of the Supreme Court, Suffolk County, entered November 23, 1959, granting the petition, annulling said decision, and directing said members to issue the necessary permit. Order reversed on the law and the facts, without costs, and petition dismissed, without costs. Findings of fact insofar as they may be inconsistent herewith are reversed, and new findings are made as indicated herein. The Town Board could have forbidden automobile service stations entirely in a business zone. Instead, it permitted them as a special exception, provided the Zoning Board should find that the use will not cause undue traffic or fire hazards and will not adversely affect property values, and provided such Zoning Board shall determine that the exception is reasonably necessary for the public health or general welfare or interest. The Zoning Board did not make the required findings, but found to the contrary. On this record we are unable to say that the board’s determination was unreasonable or arbitrary. Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ., concur.